 EXHIBIT 10.7

  

INVESTMENT AGREEMENT

 

This INVESTMENT AGREEMENT (the “Agreement”), dated as of September 1, 2017 (the
“Execution Date”), is entered into by and between AmeriCann, Inc. (the
“Company”), and Mountain States Capital, LLC (the “Investor”).

 

RECITALS:

 

WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Investor shall invest up to Ten Million Dollars
($10,000,000) (the “Commitment Amount”) to purchase the Company’s common stock
(the “Common Stock”);

 

WHEREAS, such investments will be made in reliance upon the exemption from
securities registration afforded by Section 4(a)(2) of the Securities Act of
1933, as amended (the “1933 Act”), Rule 506 of Regulation D promulgated by the
SEC under the 1933 Act, and/or upon such other exemption from the registration
requirements of the 1933 Act as may be available with respect to any or all of
the investments in Common Stock to be made hereunder; and

 

NOW THEREFORE, in consideration of the foregoing recitals, which shall be
considered an integral part of this Agreement, the covenants and agreements set
forth hereafter, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Company and the Investor hereby
agree as follows:

 

SECTION I.

DEFINITIONS

 

For all purposes of and under this Agreement, the following terms shall have the
respective meanings below, and such meanings shall be equally applicable to the
singular and plural forms of such defined terms.

 

“1933 Act” shall have the meaning set forth in the recitals.

 

“1934 Act” shall mean the Securities Exchange Act of 1934, as amended, or any
similar federal statute, and the rules and regulations of the SEC thereunder,
all as the same will then be in effect.

 

“Affiliate” shall mean any individual or entity that, directly or indirectly
through one or more intermediaries, controls or is controlled by or is under
common control with another individual or entity as such terms are used in and
construed under Rule 405 under the 1933 Act.

 

“Agreement” shall have the meaning set forth in the preamble.

  

“Articles of Incorporation” shall have the meaning set forth in Section 4.3.

 

“By-laws” shall have the meaning set forth in Section 4.3.

 

 

 
 

--------------------------------------------------------------------------------

 

 

“Certificate” shall have the meaning set forth in Section 2.4.

 

“Closing” shall have the meaning set forth in Section 2.4.

 

“Closing Date” shall have the meaning set forth in Section 2.4.

 

“Commitment Amount” shall have the meaning set forth in the recitals.

 

“Common Stock” shall have the meaning set forth in the recitals.

 

“Company” shall have the meaning set forth in the preamble.

 

“DTC” shall have the meaning set forth in Section 2.4.

 

“DWAC” shall mean Deposit and Withdrawal at Custodian service provided by the
Depository Trust Company.

 

“Effective Date” shall mean the date the SEC declares effective under the 1933
Act the Registration Statement covering the Securities.

 

“Environmental Laws” shall have the meaning set forth in Section 4.13.

 

“Execution Date” shall have the meaning set forth in the preamble.

 

“FAST” shall have the meaning set forth in Section 2.4.

 

“Investor” shall have the meaning set forth in the preamble.

 

“Market Price” the lowest daily volume weighted average price (“VWAP”) of the
Company’s Common Stock during the Pricing Period.

 

“Material Adverse Effect” shall have the meaning set forth in Section 4.1.

 

“Maximum Common Stock Issuance” shall have the meaning set forth in Section 2.5.

 

“Open Period” shall mean the period beginning on and including the Trading Day
immediately following the Effective Date and ending on the earlier to occur of
(i) the date which is thirty-six (36) months from the Effective Date; or (ii)
termination of the Agreement in accordance with Section 8.

 

“PCAOB” shall have the meaning set forth in Section 4.6.

 

“Pricing Period” shall mean, with respect to a particular Put Notice, the five
(5) consecutive Trading Days including and immediately following the applicable
Put Notice Date.

 

 

 
 

--------------------------------------------------------------------------------

 

 

“Principal Market” shall mean the New York Stock Exchange, the NYSE MKT, the
Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global Select
Market, the OTC Bulletin Board or the OTC Markets Group, whichever is the
principal market on which the Common Stock is traded.

 

“Purchase Price” The Market Price established during the Pricing Period
multiplied by 90%.

 

“Put” shall have the meaning set forth in Section 2.2.

 

“Put Amount” shall have the meaning set forth in Section 2.2.

 

“Put Notice” shall mean a written notice sent to the Investor by the Company
stating the number of shares that the Company intends to sell to the Investor
pursuant to the terms of the Agreement and stating the current number of Shares
issued and outstanding on such date.Any one individual put notice is limited to
the lesser of twice the average of the 10-day average daily trading volume
(computed by multiplying the VWAP for each day by the number of shares traded
for that day) or $500,000. However, the size can be waived by written approval
of the Investor.

 

“Put Notice Date” shall mean the Trading Day on which the Investor receives a
Put Notice, determined as follows: a Put Notice shall be deemed delivered on (a)
the Trading Day it is received by electronic mail or otherwise by the Investor
if such notice is received prior to 7:30 a.m. (Mountain Time), or (b) the
immediately succeeding Trading Day if it is received by electronic mail or
otherwise after 7:30 a.m. (Mountain Time) on a Trading Day. No Put Notice may be
deemed delivered on a day that is not a Trading Day.

 

“Put Settlement Sheet” shall mean a written letter to the Company by the
Investor, evidencing acceptance of the Put and providing instructions for
delivery of the Securities to the Investor.

 

“Registration Statement” means the registration statement of the Company filed
under the 1933 Act covering the resale of the Common Stock purchased by the
Investor in the manner described in such Registration Statement.

 

“Resolutions” shall have the meaning set forth in Section 7.3.

 

“SEC” shall mean the U.S. Securities and Exchange Commission.

 

“SEC Documents” shall have the meaning set forth in Section 4.6.

 

“Securities” shall mean the shares of Common Stock issued pursuant to the terms
of the Agreement.

 

“Shares” shall mean the shares of the Company’s Common Stock.

 

 

 
 

--------------------------------------------------------------------------------

 

 

“Subsidiaries” shall have the meaning set forth in Section 4.1.

 

“Trading Day” shall mean any day on which the Principal Market for the Common
Stock is open for trading, from the hours of 9:30 am until 4:00 pm East Coast
time.

 

“VWAP” shall mean, for any date, the price determined by the first of the
following clauses that applies: (a) if the Common Stock is then listed or quoted
on a Trading Market, the daily volume weighted average price of the Common Stock
for such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted for trading as reported by (i) Bloomberg
Financial L.P. or (ii) Stock Charts/Quote Media if the Investor does not
promptly provide the Company the Bloomberg quote/pricing charts for the days
involved upon the Company’s request (based on a Trading Day from 9:30 a.m. (East
Coast time) to 4:02 p.m. (East Coast time) and (b) in all other cases, the fair
market value of a share of Common Stock as determined by an independent
appraiser selected in good faith by the Investor and to the Company.

 

SECTION II

PURCHASE AND SALE OF COMMON STOCK

 

2.1     PURCHASE AND SALE OF COMMON STOCK. Subject to the terms and conditions
set forth herein, the Company shall issue and sell to the Investor, and the
Investor shall purchase from the Company, up to that number of Shares having an
aggregate Purchase Price of Ten Million Dollars ($10,000,000). At the option of
the Investor, the aggregate Purchase Price may be increased to an amount not
exceeding $20,000,000.

 

2.2     DELIVERY OF PUT NOTICES. Subject to the terms and conditions of this
Agreement, and from time to time during the Open Period, the Company may, in its
sole discretion, deliver a Put Notice to the Investor which states the Put
Amount (the “Put”). The Put Notice shall be in the form attached hereto as
Exhibit A.

 

2.3     MINIMUM PRICE.The Company may specify a Minimum Price when submitting a
Put Notice, provided however that the Minimum Price must be more than 75% of the
Closing Price of the Company’s Common Stock on the date immediately preceding
the date of the delivery of the Put Notice. If the Purchase Price is less than
the Minimum Price, the Company may, at its option,

 

 

●

sell shares to the Investor on the Closing Date using the Purchase Price; or

 

 

●

provide the Investor the opportunity to purchase some or all of the shares using
the Minimum Price instead of the Purchase Price.

 

If the Purchase Price is below $1.00 per share, the Company will not sell any
shares.

 

 

 
 

--------------------------------------------------------------------------------

 

 

2.4     MECHANICS OF PURCHASE OF SHARES BY INVESTOR. At the end of the Pricing
Period the Investor shall deliver to the Company a Put Settlement Sheet. The Put
Settlement Sheet shall be in the form attached hereto as Exhibit B. Subject to
the satisfaction of the conditions set forth in Sections 2.5 and 7 of this
Agreement, the closing of the purchase by the Investor of the Securities (a
“Closing”) shall occur on the date which is no earlier than six Trading Days
following and no later than seven Trading Days following the applicable Put
Notice Date (each a “Closing Date”). On each such Closing Date, if the Company’s
transfer agent is participating in The Depository Trust Company (“DTC”) Fast
Automated Securities Transfer (“FAST”) program and that the Securities are
eligible for inclusion in the FAST program, the Company shall use all
commercially reasonable efforts to cause its transfer agent to electronically
transmit the Securities to be issued to the Investor on such date by crediting
the account of the Investor’s prime broker (as specified by the Investor) with
DTC through its DWAC service. If the Company is not DWAC eligible or the Company
is under DTC “chill” on such Closing Date, the Company shall deliver to the
Investor pursuant to this Agreement, certificates representing the Securities to
be issued to the Investor on such date and registered in the name of the
Investor (the “Certificate”). The number of Securities to be delivered to the
Investor on the Closing Date, subject to Section 2.3, will be determined by
dividing the Put Amount by the Purchase Price. On such Closing Date, after
receipt of confirmation of delivery of such Securities to the Investor, the
Investor shall disburse the funds constituting the Put Amount to the Company’s
designated account by wire transfer of (i) immediately available funds if the
Investor receives the Securities by 9:30 a.m. (Pacific time) or (ii) next day
available funds if the Investor receives the Securities thereafter.

 

2.5     OVERALL LIMIT ON COMMON STOCK ISSUABLE. Notwithstanding anything
contained herein to the contrary, if during the Open Period the Company becomes
listed on an exchange that limits the number of shares of Common Stock that may
be issued without shareholder approval, then the number of Shares issuable by
the Company and purchasable by the Investor, shall not exceed that number of the
shares of Common Stock that may be issuable without shareholder approval (the
“Maximum Common Stock Issuance”). If such issuance of shares of Common Stock
could cause a delisting on the Principal Market, then the Maximum Common Stock
Issuance shall first be approved by the Company’s shareholders in accordance
with applicable law and the By-laws and the Articles of Incorporation of the
Company, if such issuance of shares of Common Stock could cause a delisting on
the Principal Market. The parties understand and agree that the Company’s
failure to seek or obtain such shareholder approval shall in no way adversely
affect the validity and due authorization of the issuance and sale of Securities
or the Investor’s obligation in accordance with the terms and conditions hereof
to purchase a number of Shares in the aggregate up to the Maximum Common Stock
Issuance limitation, and that such approval pertains only to the applicability
of the Maximum Common Stock Issuance limitation provided in this Section 2.5.

 

2.6     LIMITATION ON AMOUNT OF OWNERSHIP. Notwithstanding anything to the
contrary in this Agreement, in no event shall the Investor be entitled to
purchase that number of Shares, which when added to the sum of the number of
shares of Common Stock beneficially owned (as such term is defined under Section
13(d) and Rule 13d-3 of the 1934 Act), by the Investor, would exceed 4.99% of
the number of shares of Common Stock outstanding on the Closing Date, as
determined in accordance with Rule 13d-1(j) of the 1934 Act.

 

 

 
 

--------------------------------------------------------------------------------

 

 

SECTION III

INVESTOR’S REPRESENTATIONS, WARRANTIES AND COVENANTS

 

The Investor represents and warrants to the Company, and covenants, that:

 

3.1     SOPHISTICATED INVESTOR. The Investor has, by reason of its business and
financial experience, such knowledge, sophistication and experience in financial
and business matters and in making investment decisions of this type that it is
capable of (i) evaluating the merits and risks of an investment in the
Securities and making an informed investment decision; (ii) protecting its own
interest; and (iii) bearing the economic risk of such investment for an
indefinite period of time.

 

3.2     AUTHORIZATION; ENFORCEMENT. This Agreement has been duly and validly
authorized, executed and delivered on behalf of the Investor and is a valid and
binding agreement of the Investor enforceable against the Investor in accordance
with its terms, subject as to enforceability to general principles of equity and
to applicable bankruptcy, insolvency, reorganization, moratorium, liquidation
and other similar laws relating to, or affecting generally, the enforcement of
applicable creditors’ rights and remedies.

 

3.3     COMPLIANCE WITH THE 1934 ACT. During the term of this Agreement, the
Investor will comply with the provisions of the 1934 Act, and the rules
promulgated thereunder, with respect to transactions involving the Common Stock.
The Investor agrees not to short sell the Company’s stock, either directly or
indirectly through its affiliates, principals or advisors, during the term of
this Agreement. The Investor will only sell Company stock that it has in its
possession.

 

3.4     SALES DURING PRICING PERIOD. During each day of any Pricing Period the
Investor may not sell more than 15% of the shares traded during the previous
Trading Day.

 

3.5     ACCREDITED INVESTOR. The Investor is an “accredited investor” as that
term is defined in Rule 501(a) of Regulation D of the 1933 Act.

 

3.6     NO CONFLICTS. The execution, delivery and performance of this Agreement
by the Investor and the consummation by the Investor of the transactions
contemplated hereby and thereby will not result in a violation of limited
liability company agreement or other organizational documents of the Investor.

 

3.7     OPPORTUNITY TO DISCUSS. The Investor has received all materials relating
to the Company’s business, finance and operations which it has requested. The
Investor has had an opportunity to discuss the business, management and
financial affairs of the Company with the Company’s management.

 

3.8     INVESTMENT PURPOSES. The Investor is purchasing the Securities for its
own account for investment purposes and agrees to resell or otherwise dispose of
the Securities solely in accordance with the registration provisions of the 1933
Act (or pursuant to an exemption from such registration provisions).

 

 

 
 

--------------------------------------------------------------------------------

 

 

3.9     NO REGISTRATION AS A DEALER. The Investor is not and will not be
required to be registered as a “dealer” under the 1934 Act, either as a result
of its execution and performance of its obligations under this Agreement or
otherwise.

 

3.10     GOOD STANDING. The Investor is a limited liability company, duly
organized, validly existing and in good standing in the State of Colorado.

 

3.11     TAX LIABILITIES. The Investor understands that it is liable for its own
tax liabilities.

 

3.12     REGULATION M. The Investor will comply with Regulation M under the 1934
Act, if applicable.

 

3.13     General Solicitation. The Investor is not purchasing the Securities as
a result of any advertisement, article, notice or other communication regarding
the Securities published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.

 

3.14     TRANSFER RESTRICTIONS. The Securities may only be disposed of in
compliance with federal and state securities laws. In connection with any
transfer of Securities other than pursuant to an effective registration
statement, to the Company or to an affiliate of the Investor, the Company may
require the transferor thereof to provide to the Company an opinion of counsel
selected by the transferor and reasonably acceptable to the Company, the form
and substance of which opinion shall be reasonably satisfactory to the Company,
to the effect that such transfer does not require registration of such
transferred Securities under the 1933 Act; provided, however, that in connection
with any transfer of Securities pursuant to Rule 144, the Company may require
the transferor to provide a customary Rule 144 sellers representation letter. As
a condition of transfer, any such transferee shall agree in writing to be bound
by the terms of this Agreement and shall have the rights of the Investor under
this Agreement as to issued Securities only.

 

SECTION IV

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

Except as set forth in the Schedules attached hereto, or as disclosed on the
Company’s SEC Documents, the Company represents and warrants to the Investor
that:

 

4.1     ORGANIZATION AND QUALIFICATION. The Company is a corporation duly
organized and validly existing in good standing under the laws of the State of
Colorado, and has the requisite corporate power and authorization to own its
properties and to carry on its business as now being conducted. Both the Company
and the companies it owns or controls (“Subsidiaries”) are duly qualified to do
business and are in good standing in every jurisdiction in which its ownership
of property or the nature of the business conducted by it makes such
qualification necessary, except to the extent that the failure to be so
qualified or be in good standing would not have a Material Adverse Effect. As
used in this Agreement, “Material Adverse Effect” means a change, event,
circumstance, effect or state of facts that has had or is reasonably likely to
have, a material adverse effect on the business, properties, assets, operations,
results of operations, financial condition or prospects of the Company and its
Subsidiaries, if any, taken as a whole, or on the transactions contemplated
hereby or by the agreements and instruments to be entered into in connection
herewith, or on the authority or ability of the Company to perform its
obligations under this Agreement.

 

 

 
 

--------------------------------------------------------------------------------

 

 

4.2     AUTHORIZATION; ENFORCEMENT; COMPLIANCE WITH OTHER INSTRUMENTS.

 

 

i.

The Company has the requisite corporate power and authority to enter into and
perform this Agreement, and to issue the Securities in accordance with the terms
hereof.

 

 

ii.

The execution and delivery of this Agreement by the Company and the consummation
by it of the transactions contemplated hereby, including without limitation the
issuance of the Securities pursuant to this Agreement, have been duly and
validly authorized by the Company’s board of directors and no further consent or
authorization is required by the Company, its board of directors, or its
shareholders.

 

 

iii.

This Agreement has been duly and validly executed and delivered by the Company.

 

 

iv.

This Agreement constitutes the valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of creditors’ rights and
remedies.

 

4.3     CAPITALIZATION. As of the date hereof, the authorized capital stock of
the Company consists of 100,000,000 shares of Common Stock, of which 19,366,000
shares are issued and outstanding and 20,000,000 shares of preferred stock, of
which no shares are issued and outstanding. All of such outstanding shares have
been validly issued and are fully paid and non-assessable.

 

Except as disclosed in the Company’s publicly available filings with the SEC or
as otherwise set forth on Schedule 4.3:

 

 

i.

no shares of the Company’s capital stock are subject to preemptive rights or any
other similar rights or any liens or encumbrances suffered or permitted by the
Company;

 

 

 
 

--------------------------------------------------------------------------------

 

 

 

ii.

there are no outstanding debt securities;

 

 

iii.

there are no outstanding options, warrants, scrip, rights to subscribe to, calls
or commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Company or any of its
Subsidiaries, or contracts, commitments, understandings or arrangements by which
the Company or any of its Subsidiaries is or may become bound to issue
additional shares of capital stock of the Company or any of its Subsidiaries or
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, any
shares of capital stock of the Company or any of its Subsidiaries;

 

 

iv.

there are no agreements or arrangements under which the Company or any of its
Subsidiaries is obligated to register the sale of any of their securities under
the 1933 Act;

 

 

v.

there are no outstanding securities of the Company or any of its Subsidiaries
which contain any redemption or similar provisions, and there are no contracts,
commitments, understandings or arrangements by which the Company or any of its
Subsidiaries is or may become bound to redeem a security of the Company or any
of its Subsidiaries;

 

 

vi.

there are no securities or instruments containing anti-dilution or similar
provisions that will be triggered by the issuance of the Securities as described
in this Agreement;

 

 

vii.

the Company does not have any stock appreciation rights or “phantom stock” plans
or agreements or any similar plan or agreement; and

 

 

viii.

there is no dispute as to the classification of any shares of the Company’s
capital stock.

 

The Company has furnished to the Investor, or the Investor has had access
through EDGAR to, true and correct copies of the Company’s Articles of
Incorporation, as in effect on the date hereof (the “Articles of
Incorporation”), and the Company’s By-laws, as in effect on the date hereof (the
“By-laws”), and the terms of all securities convertible into or exercisable for
Common Stock and the material rights of the holders thereof in respect thereto.

 

4.4     ISSUANCE OF SHARES. As of the Effective Date, the Company will have
reserved the amount of Shares included in the Registration Statement for
issuance pursuant to this Agreement, which will have been duly authorized and
reserved (subject to adjustment pursuant to the Company’s covenant set forth in
Section 5.5 below) pursuant to this Agreement. Upon issuance in accordance with
this Agreement, the Securities will be validly issued, fully paid for and
non-assessable and free from all taxes, liens and charges with respect to the
issuance thereof. In the event the Company cannot reserve a sufficient number of
Shares for issuance pursuant to this Agreement, the Company will use its best
efforts to authorize and reserve for issuance the number of Shares required for
the Company to perform its obligations hereunder as soon as reasonably
practicable.

 

 

 
 

--------------------------------------------------------------------------------

 

 

4.5     NO CONFLICTS. The execution, delivery and performance of this Agreement
by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby will not (i) result in a violation of the
Articles of Incorporation or the By-laws; or (ii) conflict with, or constitute a
material default (or an event which with notice or lapse of time or both would
become a material default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any material agreement, contract,
indenture mortgage, indebtedness or instrument to which the Company or any of
its Subsidiaries is a party, or to the Company’s knowledge result in a violation
of any law, rule, regulation, order, judgment or decree (including United States
federal and state securities laws and regulations and the rules and regulations
of the Principal Market or principal securities exchange or trading market on
which the Common Stock is traded or listed) applicable to the Company or any of
its Subsidiaries or by which any property or asset of the Company or any of its
Subsidiaries is bound or affected. Neither the Company nor its Subsidiaries is
in violation of any term of, or in default under, the Articles of Incorporation
or the By-laws or their organizational charter or by-laws, respectively, or any
contract, agreement, mortgage, indebtedness, indenture, instrument, judgment,
decree or order or any statute, rule or regulation applicable to the Company or
its Subsidiaries, except for possible conflicts, defaults, terminations,
amendments, accelerations, cancellations and violations that would not
individually or in the aggregate have or constitute a Material Adverse Effect.
The business of the Company and its Subsidiaries is not being conducted, and
shall not be conducted, in violation of any law, statute, ordinance, rule, order
or regulation of any governmental authority or agency, regulatory or
self-regulatory agency, or court, except for possible violations the sanctions
for which either individually or in the aggregate would not have a Material
Adverse Effect. Except as specifically contemplated by this Agreement and as
required under the 1933 Act or any securities laws of any states, to the
Company’s knowledge, the Company is not required to obtain any consent,
authorization, permit or order of, or make any filing or registration (except
the filing of the Registration Statement) with, any court, governmental
authority or agency, regulatory or self-regulatory agency or other third party
in order for it to execute, deliver or perform any of its obligations under, or
contemplated by this Agreement, in accordance with the terms hereof. All
consents, authorizations, permits, orders, filings and registrations which the
Company is required to obtain pursuant to the preceding sentence have been
obtained or effected on or prior to the date hereof and are in full force and
effect as of the date hereof. The Company is unaware of any facts or
circumstances which might give rise to any of the foregoing. The Company is not,
and will not be, in violation of the listing requirements of the Principal
Market as in effect on the date hereof and on each of the Closing Dates and is
not aware of any facts which would reasonably lead to delisting of the Common
Stock by the Principal Market in the foreseeable future.

 

 

 
 

--------------------------------------------------------------------------------

 

 

4.6     SEC DOCUMENTS; FINANCIAL STATEMENTS. As of the date hereof, the Company
has filed all reports, schedules, forms, statements and other documents required
to be filed by it with the SEC pursuant to the reporting requirements of the
1934 Act (all of the foregoing filed prior to the date hereof and all exhibits
included therein and financial statements and schedules thereto and documents
incorporated by reference therein, and amendments thereto, being hereinafter
referred to as the “SEC Documents”). The Company has delivered to the Investor
or its representatives, or they have had access through EDGAR to, true and
complete copies of the SEC Documents. As of their respective filing dates, the
SEC Documents complied in all material respects with the requirements of the
1934 Act and the rules and regulations of the SEC promulgated thereunder
applicable to the SEC Documents, and none of the SEC Documents, at the time they
were filed with the SEC or the time they were amended, if amended, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading. As of their
respective dates, the financial statements of the Company included in the SEC
Documents complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto. Such financial statements have been prepared in accordance with
generally accepted accounting principles, by a firm that is a member of the
Public Companies Accounting Oversight Board (“PCAOB”) consistently applied,
during the periods involved (except (i) as may be otherwise indicated in such
financial statements or the notes thereto, or (ii) in the case of unaudited
interim statements, to the extent they may exclude footnotes or may be condensed
or summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments). No other written
information provided by or on behalf of the Company to the Investor which is not
included in the SEC Documents, including, without limitation, information
referred to in Section 4.3 of this Agreement, contains any untrue statement of a
material fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstance under which they are or
were made, not misleading. The Company’s knowledge, neither the Company nor any
of its Subsidiaries or any of their officers, directors, employees or agents
have provided the Investor with any material, nonpublic information which was
not publicly disclosed prior to the date hereof and any material, nonpublic
information provided to the Investor by the Company or its Subsidiaries or any
of their officers, directors, employees or agents prior to any Closing Date
shall be publicly disclosed by the Company prior to such Closing Date.

 

4.7     ABSENCE OF CERTAIN CHANGES. Except as otherwise set forth in the SEC
Documents, the Company does not intend to change the business operations of the
Company in any material way. The Company has not taken any steps, and does not
currently expect to take any steps, to seek protection pursuant to any
bankruptcy law, nor does the Company or its Subsidiaries have any knowledge or
reason to believe that its creditors intend to initiate involuntary bankruptcy
proceedings.

 

4.8     ABSENCE OF LITIGATION AND/OR REGULATORY PROCEEDINGS. Except as set forth
in the SEC Documents, or disclosed on Schedule 4.8, there is no action, suit,
proceeding, inquiry or investigation before or by any court, public board,
government agency, self-regulatory organization or body pending or, to the
knowledge of the executive officers of Company or any of its Subsidiaries,
threatened against or affecting the Company, the Common Stock or any of the
Company’s Subsidiaries or any of the Company’s or the Company’s Subsidiaries’
officers or directors in their capacities as such, in which an adverse decision
could have a Material Adverse Effect.

 

 

 
 

--------------------------------------------------------------------------------

 

 

4.9     ACKNOWLEDGMENT REGARDING INVESTOR’S PURCHASE OF SHARES. The Company
acknowledges and agrees that the Investor is acting solely in the capacity of an
arm’s length purchaser with respect to this Agreement and the transactions
contemplated hereby. The Company further acknowledges that the Investor is not
acting as a financial advisor or fiduciary of the Company (or in any similar
capacity) with respect to this Agreement and the transactions contemplated
hereby and any advice given by the Investor or any of its respective
representatives or agents in connection with this Agreement and the transactions
contemplated hereby is merely incidental to the Investor’s purchase of the
Securities and is not being relied on by the Company.

 

4.10     NO UNDISCLOSED EVENTS, LIABILITIES, DEVELOPMENTS OR CIRCUMSTANCES.
Except as set forth in the SEC Documents or in this Agreement, as of the date
hereof, no event, liability, development or circumstance has occurred or exists,
or to the Company’s knowledge is contemplated to occur, with respect to the
Company or its Subsidiaries or their respective business, properties, assets,
prospects, operations or financial condition, that would be required to be
disclosed by the Company under applicable securities laws on a registration
statement filed with the SEC relating to an issuance and sale by the Company of
its Common Stock and which has not been publicly announced.

 

4.11     EMPLOYEE RELATIONS. Neither the Company nor any of its Subsidiaries is
involved in any union labor dispute nor, to the knowledge of the Company or any
of its Subsidiaries, is any such dispute threatened. Neither the Company nor any
of its Subsidiaries is a party to a collective bargaining agreement, and the
Company and its Subsidiaries believe that relations with their employees are
good. No executive officer (as defined in Rule 501(f) of the 1933 Act) has
notified the Company that such officer intends to leave the Company’s employ or
otherwise terminate such officer’s employment with the Company.

 

4.12     INTELLECTUAL PROPERTY RIGHTS. The Company and its Subsidiaries own or
possess adequate rights or licenses to use all trademarks, trade names, service
marks, service mark registrations, service names, patents, patent rights,
copyrights, inventions, licenses, approvals, governmental authorizations, trade
secrets and rights necessary to conduct their respective businesses as now
conducted. Except as set forth in the SEC Documents, none of the Company’s
trademarks, trade names, service marks, service mark registrations, service
names, patents, patent rights, copyrights, inventions, licenses, approvals,
government authorizations, trade secrets or other intellectual property rights
necessary to conduct its business as now or as proposed to be conducted have
expired or terminated, or are expected to expire or terminate within two (2)
years from the date of this Agreement. The Company and its Subsidiaries do not
have any knowledge of any infringement by the Company or its Subsidiaries of
trademark, trade name rights, patents, patent rights, copyrights, inventions,
licenses, service names, service marks, service mark registrations, trade secret
or other similar rights of others, or of any such development of similar or
identical trade secrets or technical information by others and, except as set
forth in the SEC Documents, there is no claim, action or proceeding being made
or brought against, or to the Company’s knowledge, being threatened against, the
Company or its Subsidiaries regarding trademark, trade name, patents, patent
rights, invention, copyright, license, service names, service marks, service
mark registrations, trade secret or other infringement; and the Company and its
Subsidiaries are unaware of any facts or circumstances which might give rise to
any of the foregoing. The Company and its Subsidiaries have taken commercially
reasonable security measures to protect the secrecy, confidentiality and value
of all of their intellectual properties.

 

 

 
 

--------------------------------------------------------------------------------

 

 

4.13     ENVIRONMENTAL LAWS. The Company and its Subsidiaries (i) are, to the
knowledge of the management and directors of the Company and its Subsidiaries,
in compliance with any and all applicable foreign, federal, state and local laws
and regulations relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”); (ii) have, to the knowledge of the
management and directors of the Company, received all permits, licenses or other
approvals required of them under applicable Environmental Laws to conduct their
respective businesses as currently conducted; and (iii) are in compliance, to
the knowledge of the management and directors of the Company, with all terms and
conditions of any such permit, license or approval where, in each of the three
(3) foregoing cases, the failure to so comply would have, individually or in the
aggregate, a Material Adverse Effect.

 

4.14     TITLE. The Company and its Subsidiaries have good and marketable title
to all personal property owned by them which is material to the business of the
Company and its Subsidiaries, in each case free and clear of all liens,
encumbrances and defects except such as are described in the SEC Documents or
such as do not materially affect the value of such property and do not interfere
with the use made and proposed to be made of such property by the Company or any
of its Subsidiaries. Any real property and facilities held under lease by the
Company or any of its Subsidiaries are held by them under valid, subsisting and
enforceable leases with such exceptions as are not material and do not interfere
with the use made and proposed to be made of such property and buildings by the
Company and its Subsidiaries.

 

4.15     INSURANCE. Each of the Company’s Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as management of the Company reasonably believes to be prudent and
customary in the businesses in which the Company and its Subsidiaries are
engaged. Neither the Company nor any of its Subsidiaries has been refused any
insurance coverage sought or applied for and neither the Company nor its
Subsidiaries has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not have a Material Adverse Effect.

 

4.16     REGULATORY PERMITS. The Company and its Subsidiaries have in full force
and effect all certificates, approvals, authorizations and permits from the
appropriate federal, state, local or foreign regulatory authorities and
comparable foreign regulatory agencies, necessary to own, lease or operate their
respective properties and assets and conduct their respective businesses in the
manner currently being conducted, and neither the Company nor any such
Subsidiary has received any notice of proceedings relating to the revocation or
modification of any such certificate, approval, authorization or permit, except
for such certificates, approvals, authorizations or permits which if not
obtained, or such revocations or modifications which, would not have a Material
Adverse Effect.

 

 

 
 

--------------------------------------------------------------------------------

 

 

4.17     INTERNAL ACCOUNTING CONTROLS. Except as otherwise set forth in the SEC
Documents, the Company and each of its Subsidiaries maintain a system of
internal accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles by a firm with membership to the PCAOB and to maintain
asset accountability; (iii) access to assets is permitted only in accordance
with management’s general or specific authorization; and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences. The
Company’s management has determined that the Company’s internal accounting
controls were not effective as of the date of this Agreement as further
described in the SEC Documents.

 

4.18     NO MATERIALLY ADVERSE CONTRACTS, ETC. Neither the Company nor any of
its Subsidiaries is subject to any charter, corporate or other legal
restriction, or any judgment, decree, order, rule or regulation which in the
judgment of the Company’s officers has or is expected in the future to have a
Material Adverse Effect. Neither the Company nor any of its Subsidiaries is a
party to any contract or agreement which in the judgment of the Company’s
officers has or is expected to have a Material Adverse Effect.

 

4.19     TAX STATUS. The Company and each of its Subsidiaries has made or filed
all United States federal and state income and all other tax returns, reports
and declarations required by any jurisdiction to which it is subject (unless and
only to the extent that the Company and each of its Subsidiaries has set aside
on its books provisions reasonably adequate for the payment of all unpaid and
unreported taxes) and has paid all taxes and other governmental assessments and
charges that are material in amount, shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and has set aside on its books provision reasonably adequate for the payment of
all taxes for periods subsequent to the periods to which such returns, reports
or declarations apply. There are no unpaid taxes in any material amount claimed
to be due by the taxing authority of any jurisdiction, and the officers of the
Company know of no basis for any such claim.

 

4.20     CERTAIN TRANSACTIONS. Except as set forth in the SEC Documents and
except for transactions pursuant to which the Company makes payments in the
ordinary course of business upon terms no less favorable than the Company could
obtain from disinterested third parties and other than the grant of stock
options disclosed in the SEC Documents, none of the officers, directors, or
employees of the Company is presently a party to any transaction with the
Company or any of its Subsidiaries (other than for services as employees,
consultants, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director or such employee or, to the knowledge of the
Company, any corporation, partnership, trust or other entity in which any
officer, director, or any such employee has a substantial interest or is an
officer, director, trustee or partner, such that disclosure would be required in
the SEC Documents..

 

 

 
 

--------------------------------------------------------------------------------

 

 

4.21     DILUTIVE EFFECT. The Company understands and acknowledges that the
number of shares of Common Stock issuable upon purchases pursuant to this
Agreement will increase in certain circumstances including, but not necessarily
limited to, the circumstance wherein the trading price of the Common Stock
declines during the period between the Effective Date and the end of the Open
Period. The Company’s executive officers and directors have studied and fully
understand the nature of the transactions contemplated by this Agreement and
recognize that they have a potential dilutive effect on the shareholders of the
Company. The board of directors of the Company has concluded, in its good faith
business judgment, and with full understanding of the implications, that such
issuance is in the best interests of the Company. The Company specifically
acknowledges that, subject to such limitations as are expressly set forth in
this Agreement, its obligation to issue shares of Common Stock pursuant to this
Agreement is absolute and unconditional regardless of the dilutive effect that
such issuance may have on the ownership interests of other shareholders of the
Company.

 

4.22     NO GENERAL SOLICITATION. Neither the Company, nor any of its
affiliates, nor any person acting on its behalf, has engaged in any form of
general solicitation or general advertising (within the meaning of Regulation D)
in connection with the offer or sale of the Common Stock to be offered as set
forth in this Agreement.

 

SECTION V

COVENANTS OF THE COMPANY

 

5.1     BEST EFFORTS. The Company shall use all commercially reasonable efforts
to timely satisfy each of the conditions set forth in Section 7 of this
Agreement.

 

5.2     REPORTING STATUS. During the Open Period and until one of the following
occurs, the Company shall file all reports required to be filed with the SEC
pursuant to the 1934 Act, and the Company shall not terminate its status, or
take an action or fail to take any action, which would terminate its status as a
reporting company under the 1934 Act: (i) this Agreement terminates pursuant to
Section 8 and the Investor has the right to sell all of the Securities without
volume restrictions pursuant to Rule 144 promulgated under the 1933 Act, or such
other exemption, or (ii) the date on which the Investor has sold all the
Securities and this Agreement has been terminated pursuant to Section 8.

 

5.3     USE OF PROCEEDS. The Company will use the proceeds from the sale of the
Securities (excluding amounts paid or to be paid by the Company for fees as set
forth in the Registration Statement) as disclosed in the Registration Statement
or for other purposes that the board of directors of the Company, in its good
faith, deem to be in the best interest of the Company.

 

5.4     FINANCIAL INFORMATION. During the Open Period, the Company agrees to
make available to the Investor via EDGAR or other electronic means the following
documents and information on the forms set forth: (i) within five (5) Trading
Days after the filing thereof with the SEC, a copy of its Annual Reports on Form
10-K, its Quarterly Reports on Form 10-Q, any Current Reports on Form 8-K and
any Registration Statements or amendments filed pursuant to the 1933 Act; (ii)
copies of any notices and other information made available or given to the
shareholders of the Company generally, contemporaneously with the making
available or giving thereof to the shareholders; and (iii) within two (2)
calendar days of filing or delivery thereof, copies of all documents filed with,
and all correspondence sent to, the Principal Market, any securities exchange or
market, or the Financial Industry Regulatory Association, unless such
information is material nonpublic information.

 

 

 
 

--------------------------------------------------------------------------------

 

 

5.5     RESERVATION OF SHARES. The Company shall take all action necessary to at
all times have authorized, and reserved the amount of Shares included in the
Registration Statement for issuance pursuant to this Agreement. In the event
that the Company determines that it does not have a sufficient number of
authorized shares of Common Stock to reserve and keep available for issuance as
described in this Section 5.5, the Company shall use all commercially reasonable
efforts to increase the number of authorized shares of Common Stock by seeking
shareholder approval for the authorization of such additional shares.

 

5.6     LISTING. The Company shall use all commercially reasonable efforts to
promptly secure and maintain the listing of its Common Stock to be sold to the
Investor pursuant to this Agreement on the Principal Market and each other
national securities exchange and automated quotation system, if any, upon which
shares of Common Stock are then listed (subject to official notice of issuance)
and shall maintain such listing of Common Stock. The Company shall not take any
action which would be reasonably expected to result in the delisting or
suspension of the Common Stock on the Principal Market (excluding suspensions of
not more than one (1) Trading Day resulting from business announcements by the
Company). The Company shall promptly provide to the Investor copies of any
notices it receives from the Principal Market regarding the continued
eligibility of the Common Stock for listing on such automated quotation system
or securities exchange. The Company shall pay all fees and expenses in
connection with satisfying its obligations under this Section 5.6.

 

5.7     FILING OF FORM 8-K. On or before the date which is four (4) Trading Days
after the Execution Date, the Company shall file a Current Report on Form 8-K
with the SEC describing the terms of the transaction contemplated by this
Agreement in the form required by the 1934 Act, if such filing is required.

 

5.8     CORPORATE EXISTENCE. The Company shall use all commercially reasonable
efforts to preserve and continue the corporate existence of the Company.

 

5.9     REGISTRATION STATEMENT. The Company shall, as soon as possible, file
with the SEC an initial Registration Statement covering the maximum number of
Shares as shall be permitted to be included therein in accordance with
applicable SEC rules, regulations and interpretations so as to permit the resale
of such Shares by the Investor, at then prevailing market prices (and not fixed
prices). The Investor and its counsel shall have a reasonable opportunity to
review and comment upon such Registration Statement and any amendment or
supplement to such Registration Statement and any related prospectus prior to
its filing with the SEC, and the Company shall give due consideration to all
reasonable comments. The Investor shall furnish all information reasonably
requested by the Company for inclusion therein. The Company shall use its
reasonable best efforts to have the Registration Statement declared effective by
the SEC at the earliest possible date. The Company shall use reasonable best
efforts to keep the Registration Statement effective, available for the resale
by the Investor of all of the Shares covered thereby at all times until the
earlier of (i) the date as of which the Investor may sell all of the Shares
purchased by the Investor without restriction pursuant to Rule 144 promulgated
under the Securities and (ii) the date on which the Investor shall have sold all
the Shares covered thereby. The Registration Statement (including any amendments
or supplements thereto and prospectuses contained therein) shall not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein, or necessary to make the statements therein, in light of the
circumstances in which they were made, not misleading. The Company shall
promptly notify the Investor upon the occurrence of any of the following events
in respect of a Registration Statement or related prospectus in respect of an
offering of the Securities: (i) receipt of any request for additional
information by the SEC or any other federal or state governmental authority
during the period of effectiveness of the Registration Statement for amendments
or supplements to the Registration Statement or related prospectus; (ii) the
issuance by the SEC or any other federal or state governmental authority of any
stop order suspending the effectiveness of any Registration Statement or the
initiation of any proceedings for that purpose; (iii) receipt of any
notification with respect to the suspension of the qualification or exemption
from qualification of any of the Securities for sale in any jurisdiction or the
initiation or notice of any proceeding for such purpose; (iv) the happening of
any event that makes any statement made in such Registration Statement or
related prospectus or any document incorporated or deemed to be incorporated
therein by reference untrue in any material respect or that requires the making
of any changes in the Registration Statement, related prospectus or documents so
that, in the case of a Registration Statement, it will not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading, and
that in the case of the related prospectus, it will not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; and (v) the Company’s
reasonable determination that a post-effective amendment or supplement to the
Registration Statement would be appropriate, and the Company shall promptly make
available to Investor any such supplement or amendment to the related
prospectus. The Company shall not deliver to Investor any Put Notice during the
continuation of any of the foregoing events in this Section 5.8.

 

 

 
 

--------------------------------------------------------------------------------

 

 

5.10     TRANSFER AGENT. Upon effectiveness of the Registration Statement, and
for so long as the Registration Statement is effective, following delivery of a
Put Notice, the Company shall deliver instructions to its transfer agent to
issue Shares to the Investor that are covered for resale by the Registration
Statement free of restrictive legends.

 

5.11     ACKNOWLEDGEMENT OF TERMS. The Company hereby represents and warrants to
the Investor that: (i) it is voluntarily entering into this Agreement of its own
freewill, (ii) it is not entering this Agreement under economic duress, (iii)
the terms of this Agreement are reasonable and fair to the Company, and (iv) the
Company has had independent legal counsel of its own choosing review this
Agreement, advise the Company with respect to this Agreement, and represent the
Company in connection with this Agreement.

 

SECTION VI

CONDITIONS OF THE COMPANY’S OBLIGATION TO SELL

 

There is no obligation hereunder of the Company to issue and sell the Securities
to the Investor. However, an election by the Company to issue and sell the
Securities hereunder, from time to time as permitted hereunder, is further
subject to the satisfaction, at or before each Closing Date, of each of the
following conditions set forth below. These conditions are for the Company’s
sole benefit and may be waived by the Company at any time in its sole
discretion.

 

6.1     The Investor shall have executed this Agreement and delivered the same
to the Company.

 

6.2     The Investor shall have delivered to the Company a Put Settlement Sheet
in the form attached here to as Exhibit C on the Put Notice Date.

 

6.3     No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement.

 

SECTION VII

FURTHER CONDITIONS OF THE INVESTOR’S OBLIGATION TO PURCHASE

 

The obligation of the Investor hereunder to purchase Securities is subject to
the satisfaction, on or before each Closing Date, of each of the following
conditions set forth below.

 

7.1     The Company shall have executed this Agreement and delivered the same to
the Investor.

 

7.2     The Company shall have executed and delivered to the Investor the
certificates representing, or have executed electronic book-entry transfer of,
the Securities (in such denominations as the Investor shall request) being
purchased by the Investor at such Closing.

 

7.3     The board of directors of the Company shall have adopted resolutions
consistent with Section 4.2(ii) (the “Resolutions”) and such Resolutions shall
not have been materially amended or rescinded prior to such Closing Date.

 

7.4     No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement.

 

7.5     The Registration Statement shall be effective on each Closing Date and
no stop order suspending the effectiveness of the Registration statement shall
be in effect or to the Company’s knowledge shall be pending or threatened.
Furthermore, on each Closing Date (i) neither the Company nor the Investor shall
have received notice that the SEC has issued or intends to issue a stop order
with respect to such Registration Statement or that the SEC otherwise has
suspended or withdrawn the effectiveness of such Registration Statement, either
temporarily or permanently, or intends or has threatened to do so (unless the
SEC’s concerns have been addressed), and (ii) no other suspension of the use or
withdrawal of the effectiveness of such Registration Statement or related
prospectus shall exist.

 

 

 
 

--------------------------------------------------------------------------------

 

 

7.6     At the time of each Closing, the Registration Statement (including
information or documents incorporated by reference therein) and any amendments
or supplements thereto shall not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein not misleading or which would require public
disclosure or an update supplement to the prospectus.

 

7.7     If applicable, the shareholders of the Company shall have approved the
issuance of any Shares in excess of the Maximum Common Stock Issuance in
accordance with Section 2.5 or the Company shall have obtained appropriate
approval pursuant to the requirements of Delaware law and the Company’s Articles
of Incorporation and By-laws.

 

7.8     The Company shall have certified to the Investor the number of Shares of
Common Stock outstanding when a Put Notice is given to the Investor. The
Company’s delivery of a Put Notice to the Investor constitutes the Company’s
certification of the existence of the necessary number of shares of Common Stock
reserved for issuance.

 

SECTION VIII

TERMINATION

 

This Agreement shall terminate upon any of the following events:

 

 

i.

when the Investor has purchased an aggregate of Ten Million Dollars
($10,000,000)of the Common Stock of the Company pursuant to this Agreement;

 

 

ii.

on the date which is eighteen (18) months after the Effective Date; or

 

 

iii.

at such time that the Registration Statement is no longer in effect; or

 

 

iv.

at any time at the election of the Company upon 15 days written notice.

 

Any and all shares, or penalties, if any, due under this Agreement shall be
immediately payable and due upon termination of this Agreement.

 

SECTION IX

SUSPENSION

 

This Agreement shall be suspended upon any of the following events, and shall
remain suspended until such event is rectified:

 

 

i.

The trading of the Common Stock is suspended by the SEC, the Principal Market or
FINRA for a period of two (2) consecutive Trading Days during the Open Period;
or,

 

 

 
 

--------------------------------------------------------------------------------

 

 

 

ii.

During the Open Period the Common Stock ceases to be registered under the 1934
Act or listed or traded on the Principal Market or the Registration Statement is
no longer effective (except as permitted hereunder).

 

Immediately upon the occurrence of one of the above-described events, the
Company shall send written notice of such event to the Investor.

 

SECTION X

MISCELLANEOUS

 

10.1     Law Governing this Agreement. This Agreement shall be governed by, and
construed and interpreted in accordance with, the substantive laws of the State
of Delaware without giving effect to any conflict of laws rule or principle that
might require the application of the laws of another jurisdiction. Any dispute,
claim, suit, action or other legal proceeding arising out of the transactions
contemplated by this Agreement or the rights and obligations of each of the
parties shall be brought only in a competent court in Delaware or in the federal
courts of the United States of Americalocated in Delaware. The parties to this
Agreement hereby irrevocably waive any objection to jurisdiction and venue of
any action instituted hereunder and shall not assert any defense based on lack
of jurisdiction or venue or based upon forum non conveniens. The parties
executing this Agreement and other agreements referred to herein or delivered in
connection herewith agree to submit to the in personam jurisdiction of such
courts. The prevailing party shall be entitled to recover from the other party
its reasonable attorney’s fees and costs. In the event that any provision of
this Agreement or any other agreement delivered in connection herewith is
invalid or unenforceable under any applicable statute or rule of law, then such
provision shall be deemed inoperative to the extent that it may conflict
therewith and shall be deemed modified to conform with such statute or rule of
law. Any such provision which may prove invalid or unenforceable under any law
shall not affect the validity or enforceability of any other provision of any
agreement. Each party hereby irrevocably waives personal service of process and
consents to process being served in any suit, action or proceeding in connection
with this Agreement or any other Transaction Documents by mailing a copy thereof
via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any other manner permitted by
law.

 

10.2     LEGAL FEES; AND MISCELLANEOUS FEES. Each party shall pay the fees and
expenses of its advisers, counsel, accountants and other experts, if any, and
all other expenses incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of this Agreement. Any
attorneys’ fees and expenses incurred by either the Company or the Investor in
connection with the preparation, negotiation, execution and delivery of any
amendments to this Agreement or relating to the enforcement of the rights of any
party, after the occurrence of any breach of the terms of this Agreement by
another party or any default by another party in respect of the transactions
contemplated hereunder, shall be paid on demand by the party which breached the
Agreement and/or defaulted, as the case may be. The Company shall pay all stamp
and other taxes and duties levied and stock transfer fees in connection with the
issuance of any Securities. Notwithstanding the above, the Company shall
reimburse the Investor, up to a maximum of $5,000, for any legal fees, incurred
by the Investor in connection with this Agreement to the resale of the Company’s
Common Stock.

 

 

 
 

--------------------------------------------------------------------------------

 

 

10.3     COUNTERPARTS. This Agreement may be executed in any number of
counterparts and by the different signatories hereto on separate counterparts,
each of which, when so executed, shall be deemed an original, but all such
counterparts shall constitute but one and the same instrument. This Agreement
may be executed by facsimile transmission, PDF, electronic signature or other
similar electronic means with the same force and effect as if such signature
page were an original thereof.

 

10.4     HEADINGS; SINGULAR/PLURAL. The headings of this Agreement are for
convenience of reference and shall not form part of, or affect the
interpretation of, this Agreement. Whenever required by the context of this
Agreement, the singular shall include the plural and masculine shall include the
feminine.

 

10.5     SEVERABILITY. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

 

10.6     ENTIRE AGREEMENT; AMENDMENTS. This Agreement is the FINAL AGREEMENT
between the Company and the Investor with respect to the terms and conditions
set forth herein, and, the terms of this Agreement may not be contradicted by
evidence of prior, contemporaneous, or subsequent oral agreements of the
Parties.

 

10.7     NOTICES. Any notices or other communications required or permitted to
be given under the terms of this Agreement must be in writing and will be deemed
to have been delivered (i) upon receipt, when delivered personally; (ii) upon
receipt, when sent by electronic mail (provided confirmation of transmission is
mechanically or electronically generated and kept on file by the sending party);
or (iii) one (1) day after deposit with a nationally recognized overnight
delivery service, in each case properly addressed to the party to receive the
same. The addresses and email addresses for such communications shall be:

 

If to the Company:

 

AmeriCann, Inc.

3200 Brighton Blvd., Unit 114
Denver, CO 80216

   

 

 
 

--------------------------------------------------------------------------------

 

  

If to the Investor:

 

Mountain States Capital

1655 E. Layton Drive

Englewood, CO 80113

   


Each party shall provide five (5) business days prior written notice to the
other party of any change in address or email address.

 

10.8     NO ASSIGNMENT. This Agreement may not be assigned.

 

10.9     NO THIRD PARTY BENEFICIARIES. This Agreement is intended for the
benefit of the parties hereto and is not for the benefit of, nor may any
provision hereof be enforced by, any other person.

 

10.10     SURVIVAL. The representations and warranties of the Company and the
Investor contained in Sections 3 and 4, the agreements and covenants set forth
in Section 5 and this Section 11, shall survive each of the Closings and the
termination of this Agreement.

 

10.11     PUBLICITY. The Company and the Investor shall consult with each other
in issuing any press releases or otherwise making public statements with respect
to the transactions contemplated hereby and no party shall issue any such press
release or otherwise make any such public statement without the prior consent of
the other party, which consent shall not be unreasonably withheld or delayed,
except that no prior consent shall be required if such disclosure is required by
law, as determined solely by the Company in consultation with its counsel. The
Investor acknowledges that this Agreement may be deemed to be a “material
contracts” as that term is defined by Item 601(b)(10) of Regulation S-K, and
that the Company may therefore be required to file such documents as exhibits to
reports or registration statements filed under the 1933 Act or the 1934 Act. The
Investor further agrees that the status of such documents and materials as
material contracts shall be determined solely by the Company, in consultation
with its counsel.

 

10.12     EXCLUSIVITY. The Company shall not pursue an equity line transaction
similar to the transactions contemplated in this Agreement with any other person
or entity until the earlier of (i) the Effective Date and (ii) termination of
this Agreement in accordance with Section 8.

 

10.13     FURTHER ASSURANCES. Each party shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

10.14     NO STRICT CONSTRUCTION. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party, as the
parties mutually agree that each has had a full and fair opportunity to review
this Agreement and seek the advice of counsel on it.

 

 

 
 

--------------------------------------------------------------------------------

 

 

10.15     REMEDIES. The Investor shall have all rights and remedies set forth in
this Agreement. Any person having any rights under any provision of this
Agreement shall be entitled to enforce such rights specifically (without posting
a bond or other security), to recover damages by reason of any default or breach
of any provision of this Agreement, including the recovery of reasonable
attorney’s fees and costs, and to exercise all other rights granted by law.

 

10.16     PAYMENT SET ASIDE. To the extent that the Company makes a payment or
payments to the Investor hereunder or the Investor enforces or exercises its
rights hereunder, and such payment or payments or the proceeds of such
enforcement or exercise or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside, recovered from, disgorged
by or are required to be refunded, repaid or otherwise restored to the Company,
a trustee, receiver or any other person under any law (including, without
limitation, any bankruptcy law, state or federal law, common law or equitable
cause of action), then to the extent of any such restoration the obligation or
part thereof originally intended to be satisfied shall be revived and continued
in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred.

 

SECTION XI

NON-DISCLOSURE OF NON-PUBLIC INFORMATION

 

The Company shall not disclose non-public information to the Investor, its
advisors, or its representatives.

 

Nothing in this Agreement shall require or be deemed to require the Company to
disclose non-public information to the Investor or its advisors or
representatives and the Company represents that it does not disseminate
non-public information to any persons who purchase stock in the Company in a
public offering, to money managers or to securities analysts, provided, however,
that notwithstanding anything herein to the contrary, the Company will, as
hereinabove provided, immediately notify the Investor and, if any, underwriters,
of any event or the existence of any circumstance (without any obligation to
disclose the specific event or circumstance) of which it becomes aware,
constituting non-public information (whether or not requested of the Company
specifically or generally during the course of due diligence by such persons or
entities), which, if not disclosed in the prospectus included in the
Registration Statement would cause such prospectus to include a material
misstatement or to omit a material fact required to be stated therein in order
to make the statements, therein, in light of the circumstances in which they
were made, not misleading. Nothing contained in this Section 12 shall be
construed to mean that such persons or entities other than the Investor (without
the written consent of the Investor prior to disclosure of such information) may
not obtain non-public information in the course of conducting due diligence in
accordance with the terms of this Agreement and nothing herein shall prevent any
such persons or entities from notifying the Company of their opinion that based
on such due diligence by such persons or entities, that the Registration
Statement contains an untrue statement of material fact or omits a material fact
required to be stated in the Registration Statement or necessary to make the
statements contained therein, in light of the circumstances in which they were
made, not misleading.

 

 

 
 

--------------------------------------------------------------------------------

 

 

SECTION XII

ACKNOWLEDGEMENTS OF THE PARTIES

 

Notwithstanding anything in this Agreement to the contrary, the parties hereto
hereby acknowledge and agree to the following: (i) the Investor makes no
representations or covenants that it will not engage in trading in the
securities of the Company, other than the Investor will not short, either
directly or indirectly through its affiliates, principals or advisors, the
Common Stock at any time during the Open Period; (ii) the Company shall comply
with its obligations under Section 5.8 in a timely manner; (iii) the Company has
not and shall not provide material non-public information to the Investor unless
prior thereto the Investor shall have executed a written agreement regarding the
confidentiality and use of such information; and (iv) the Company understands
and confirms that the Investor will be relying on the acknowledgements set forth
in clauses (i) through (iii) above if the Investor effects any transactions in
the securities of the Company.

 

 

 

[Signature Page to Follow.]

 

 
 

--------------------------------------------------------------------------------

 

 

Your signature on this Signature Page evidences your agreement to be bound by
the terms and conditions of the Investment Agreement as of the date first
written above. The undersigned signatory hereby certifies that he has read and
understands the Investment Agreement, and the representations made by the
undersigned in this Investment Agreement are true and accurate, and agrees to be
bound by its terms.

 

 

AMERICANN, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Timothy Keogh, Chief Executive Officer

 

 

 

 

 

          MOUNTAIN STATES CAPITAL, LLC                     By:         Manager  
       

 

 


[SIGNATURE PAGE OF INVESTMENT AGREEMENT]

 

 

 

 

AmeriCann Invest. Agree 8-24-17

 

 

 
 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

FORM OF PUT NOTICE

 

Date:

 

This is to inform you that as of today, AmeriCann, Inc., a Delaware corporation
(the “Company”), hereby elects to exercise its right pursuant to the Investment
Agreement to require Mountain States Capital, LLC to purchase shares of its
common stock such that the Put Amount will be received by the Company on the
Closing Date. The Company hereby certifies that:

 

Put Amount $ __________.

 

Minimum Price: $____________

 

The Pricing Period runs from _______________ until _______________.

 

The current number of shares of common stock issued and outstanding is:
_________________.

 

The number of shares currently available for resale on the S-1 is:
________________________.

 

 

AmeriCann, Inc.

 

By: __________________________________

 

Name:      Timothy Keogh

 

Title: Chief Executive Officer

 

 

 
 

--------------------------------------------------------------------------------

 

 

EXHIBIT B

PUT SETTLEMENT SHEET

 

 

Date: ________________

 

Pursuant to the Put given by AmeriCann, Inc. to Mountain States Capital, LLC. on
_________________ 201_, we are now submitting the Purchase Price for the shares
of common stock.

 

Put Amount: $______________

 

Purchase Price per Share:$_________________.

 

Shares Being Purchased: ___________________.

 

Please have a certificate bearing no restrictive legend issued to Mountain
States Capital, LLC immediately and sent via DWAC to the following account:

 

[INSERT]

 

If not DWAC eligible, please send FedEx Priority Overnight to:

 

[INSERT ADDRESS]

 

Once these shares are received by us, we will have the funds wired to the
Company.

Regards,

 

MOUNTAIN STATES CAPITAL, LLC

 

 

By: _________________________________

Manager

 

 

 

 

AmeriCannInvest. Agree CHGS 8-30-17